Exhibit Inre CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page. (Bank account numbers may be redacted to last four numbers.) Operating # 2061 - BB&T Payroll # Tax # Other # BALANCE PER BOOKS 6,449.97 BANK BALANCE 9,068.33 (+) DEPOSITS IN TRANSIT (ATTACH LIST) (-) OUTSTANDING CHECKS (ATTACH LIST) : 2,618.66 OTHER (ATTACH EXPLANATION) 0 ADJUSTED BANK BALANCE * 6,449.67 *"Adjusted Bank Balance" must equal "Balance per Books" DEPOSITS IN TRANSIT Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ck. # Amount 1451 35.00 1620 102.00 1621 102.65 1622 368.64 1623 1,869.06 1611 141.31 Total 2,618.66 OTHER
